COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
TENET HOSPITALS LIMITED, A                                          No. 08-13-00290-CV
TEXAS LIMITED PARTNERSHIP                        §
D/B/A PROVIDENCE MEMORIAL                                              Appeal from the
HOSPITAL,                                        §
                                                                      168th District Court
                               Appellant,        §
                                                                  of El Paso County, Texas
v.                                               §
                                                                  (TC# 2012-DCV-03529)
LUZ DE LA ROSA AND GILBERT                       §
DE LA ROSA,
                                                 §
                              Appellees.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s motion to dismiss. We therefore affirm the order of the

court below denying Appellant’s motion to dismiss. We further order that Appellees recover

from Appellant all costs in this Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JUNE, 2016.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment, not participating